Case: 14-50987      Document: 00513111339         Page: 1    Date Filed: 07/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50987
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 10, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARIA E. VILLEGAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-278-3


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.
PER CURIAM: *
       Maria E. Villegas was convicted by a jury of conspiracy to possess with
intent to distribute less than 50 kilograms of marijuana. She was sentenced
at the top of the sentencing guidelines range to a 60-month term of
imprisonment and to a three-year period of supervised release. The district
court ordered that the sentence of imprisonment run consecutively with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50987     Document: 00513111339     Page: 2   Date Filed: 07/10/2015


                                 No. 14-50987

a sentence imposed in case number DR-12-CR-00701(04), which related to
Villegas’s conviction of conspiracy to possess with intent to distribute
marijuana. The instant offense was committed two days after Villegas was
sentenced in that case and while she was released on bond.
      Villegas contends that the sentence is substantively unreasonable
because the prior drug conviction was triple-counted in determining the
guidelines range. She asserts that the sentence is greater than necessary to
achieve the sentencing goals of 18 U.S.C. § 3553(a). Villegas recognizes that
double counting of prior convictions under the Guidelines is generally
permissible. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009);
United States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001).         She asserts,
nevertheless, that double-counting in this case resulted in an unreasonable
sentence in violation of her right to due process.
      After United States v. Booker, 543 U.S. 220 (2005), sentences are
reviewed for procedural error and substantive reasonableness under an abuse
of discretion standard. United States v. Johnson, 619 F.3d 469, 471-72 (5th
Cir. 2010). Because Villegas did not object to the procedural and substantive
reasonableness of the sentence, our review is for plain error. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To show plain error, Villegas
must show a forfeited error that is clear or obvious and that affects her
substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If
she makes such a showing, we have discretion to correct the error but only if it
seriously affects the fairness, integrity, or public reputation of judicial
proceedings. See id.
      Villegas recognizes that this court may regard her arguments as
foreclosed by its prior decisions. They have been raised for the purpose of
preserving them for possible further review by the Supreme Court. She has



                                        2
    Case: 14-50987   Document: 00513111339    Page: 3   Date Filed: 07/10/2015


                               No. 14-50987

failed to rebut the presumption of correctness applicable to her within-
guidelines sentence and has failed to show that the district court committed
any error, plain or otherwise, in imposing the sentence. See United States v.
Alvarado, 691 F.3d 592, 596-97 (5th Cir. 2012); Peltier, 505 F.3d at 391-92.
The judgment is AFFIRMED.




                                     3